IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


ADOLPH R.O. WRIGHT-EL,                      : No. 56 MM 2017
                                            :
                     Petitioner             :
                                            :
                                            :
              v.                            :
                                            :
                                            :
PENNSYLVANIA DEPARTMENT OF                  :
REVENUE, LUZERNE COUNTY HOME                :
RULE, JACQUELINE COOK, DAVID                :
KRAUS, SCOTT SHEARER, ROMIDA P.             :
CROCAMO, DAVID DEDRI, JOAN                  :
HOGGARTH, JUDGE MICHAEL T.                  :
VOUGH, LINDA MCCLOSKY HOUCK,                :
TOM WOLF, A. TAYLOR WILLIAMS,               :
PAMELA MCGRANAGHAN,                         :
                                            :
                     Respondents            :


                                       ORDER



PER CURIAM

       AND NOW, this 22nd day of May, 2017, the Application for Leave to File Original

Process is GRANTED, the Petition for Writ of Mandamus is DENIED, and the

Applications to Quash are DISMISSED. The Prothonotary is DIRECTED to strike the

name of the jurist from the caption.